                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

 CHRISTOPHER BROWN,
      Plaintiff,

         v.                                                    No. 3:19-cv-00690 (JAM)

 WARDEN FAUCHER et al.,
     Defendants.


               INITIAL REVIEW ORDER PURSUANT TO 28 U.S.C. § 1915A

       Christopher Brown is a prisoner in the custody of the Connecticut Department of

Correction (“DOC”). He has filed a complaint pro se and in forma pauperis under 42 U.S.C. §

1983 alleging that defendants improperly placed him in restrictive housing in violation of his

constitutional rights. For the reasons stated below, I will dismiss Brown’s complaint.

                                           BACKGROUND

       Brown was confined at the Corrigan Correctional Center at the time of the events alleged

in the complaint. His complaint names the following defendants: Corrigan Correctional Center

Warden Faucher, District Administrator Edward Maldonado, and Lieutenants Cronin and Conjer.

Doc. #1 at 2 (¶¶ 1-6).

       The following facts are alleged in the complaint and are accepted as true only for

purposes of this ruling. The DOC has classified Brown as a seriously mentally ill inmate. Ibid. (¶

7). He has been diagnosed with post-traumatic stress disorder, borderline personality disorder,

and anti-social personality disorder. Ibid. (¶ 8). He also suffers from suicidal ideations. Ibid. (¶

9).

       On August 17, 2017, at approximately 8:15 a.m., Counselor Crane, the grievance

coordinator, entered Brown’s housing unit to collect the grievances from the designated boxes.
Ibid. (¶ 11). Crane found an anonymous inmate request form with the following written message:

“I should just knock you out you dumb white hoe.” Id. at 4 (¶ 11), 17. Crane interpreted the

message as threatening in nature and reported it to the unit manager, Lieutenant Cronin. Id at 4

(¶¶ 11-12), 17-18.

       Upon receiving the inmate request form, Cronin launched an investigation to determine

who wrote the message and placed the form in the grievance box. Doc. #1 at 4 (¶ 12). After

reviewing the video surveillance system, Cronin determined that Brown’s cellmate, Armand

Beiaj, had gone to their cell, at which point Brown had passed him the form through the door

crack. Id. at 4 (¶¶ 13-14), 18. Afterward, Beiaj walked directly to the grievance box and dropped

the form inside. Id. at 18. The original inmate request and DVD with the surveillance footage

were both stored as evidence in a facility safe. Id. at 4 (¶ 14), 18.

       As a result of the investigation, Beiaj was issued a Class A disciplinary report for

accessory to commit assault on a DOC employee and placed in a restrictive housing unit

(“RHU”) on administrative detention status. Doc. #1 at 5 (¶ 15), 18. Although he was not issued

a disciplinary report for the threatening message, Brown was also placed in segregation on

administrative detention status pending the outcome of the investigation. Id. at 5 (¶¶ 15-18).

Brown contends that the video surveillance footage does not show him passing anything to

Beiaj—and that if it had, he would have also received a disciplinary ticket for acting as an

accessory alongside Beiaj. Id. (¶ 19). Thus, he claims that his placement in segregation was done

in retaliation for his numerous lawsuits filed against Corrigan personnel. Id. at 6 (¶ 21).

       Brown was placed in a solitary confinement unit with no windows or clocks. Ibid. (¶ 22).

He was forced to eat all his meals in his cell and was deprived of personal property, phone calls,

and contact visits. Ibid. The conditions exacerbated his pre-existing mental health problems. Ibid.



                                                   2
(¶ 23). Brown remained in the RHU for more than one month. Ibid. (¶ 22). While confined

there, Brown sought to preserve the camera footage and other evidence from the August 17

incident via inmate request form. Id. at 7 (¶ 24), 23.

       Brown later learned that Cronin did not have the authority to place him in segregation

because, pursuant to DOC regulations, such a decision may only come from a shift commander,

the warden, the deputy warden, or the director of offender classification. Id. at 7 (¶ 27), 25.

Brown filed a request on August 31, 2017, challenging Cronin’s decision to place him in

segregation. Id. at 8 (¶ 28), 26. After confirming that it was Cronin who ordered the placement,

Brown filed a grievance against him for placing him in segregation without a hearing or an

explanation of the reasons for his placement. Id. at 8 (¶ 29), 27. Brown also contended that

Cronin did not have the authority to order his placement in segregation. Id. at 27. The grievance

was denied on September 27 on the ground that Brown’s placement in segregation on

administrative detention status was authorized under DOC Administrative Directive 9.4 § 3(B).

Ibid. That provision defines “Administrative Detention” as “[p]lacement of an inmate in a [RHU]

that results in segregation of the inmate . . . [f]or investigation of an allegation or information

involving the inmate in the commission of a crime, or of activities jeopardizing the security of

the facility or the safety of staff or inmates that could result in placement on punitive or

administrative segregation or transfer to high security.” Id. at 30. Brown appealed the denial of

the grievance to District Administrator Maldonado. Id. at 8 (¶ 30), 28. Maldonado denied the

appeal, reasoning that Brown’s administrative detention status was authorized pursuant to

Administrative Directive 9.4, § 3(B). Id. at 28.

       On August 30, 2017, Lieutenant Conjer placed Brown on consecutive administrative

detention status “pending a custody review for a staff profile.” Doc. #1 at 10 (¶¶ 39-40), 31. Like



                                                   3
Cronin, Conjer does not have the authority to order administrative detention. Id. at 10 (¶ 40).

Once again, Brown filed an inmate request challenging Conjer’s decision. Id. at 11 (¶¶ 42-43),

32. Conjer responded that the order was authorized under Administrative Directive 9.4 § 9(A).

Id. at 32. That provision provides:

       In order to protect the inmate or others, the Unit Administrator or designee may
       order an inmate’s placement on restrictive housing status, Administrative Detention
       or Transfer Detention by completing CN 9401, [RHU] Status Order, stating the
       specific reasons for placement. Copies shall be distributed as designated on CN
       9401, [RHU] Status Order. The Unit Administrator shall receive the original copy
       of the order within 24 hours or the following business day after placement. The
       Unit Administrator shall see that the required reviews are performed and
       documented on CN 9401, [RHU] Status Order.

Id. at 47. Brown then filed grievances challenging the second administrative detention order,

which Warden Faucher denied. Id. at 11 (¶ 44), 36. Faucher stated that one of the grievances was

duplicative of the first grievance and that custody review was an investigation which authorized

administrative detention. Id. at 11 (¶ 44), 36, 46.

       Brown appealed Faucher’s decision to District Administrator Maldonado. Doc. #1 at 11

(¶ 46), 33, 37, 42. Among the arguments he raised on appeal, Brown contended that he was

unlawfully kept in the RHU for 29 days when Administrative Directive 9.4 (Attachment B)

authorizes administrative detention for only 14 days. Id. at 11 (¶ 45), 34, 45. Maldonado denied

the appeal on the ground that Brown’s administrative detention was authorized under

Administrative Directive 9.4. Id. at 11 (¶ 46), 33, 37, 42.

       On September 12, 2017, Conjer placed Brown on administrative detention status for a

third time “pending staff profile.” Doc. #1 at 13 (¶ 54), 35. Brown challenged the decision

through the administrative remedy procedure, but officials upheld Conjer’s decision. Id. at 13 (¶

55). Officials at Corrigan performed periodic reviews of Brown’s administrative detention status

in accordance with DOC policy. Id. at 14 (¶ 62), 39. Brown’s status was continued repeatedly

                                                  4
from August 20, 2017 to September 5, 2017, id. at 39, 40, and Brown appears to have left

restrictive housing on September 13, 2017, when he was transferred from Corrigan, see id. at 40-

41.

                                            DISCUSSION

       Pursuant to 28 U.S.C. § 1915A, the Court must review a prisoner’s civil complaint

against a governmental entity or governmental actors and “identify cognizable claims or dismiss

the complaint, or any portion of the complaint, if the complaint—(1) is frivolous, malicious, or

fails to state a claim upon which relief may be granted; or (2) seeks monetary relief from a

defendant who is immune from such relief.” If the prisoner is proceeding pro se, the allegations

of the complaint must be read liberally to raise the strongest arguments that they suggest. See

Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d Cir. 2010).

       In recent years, the Supreme Court has set forth a threshold “plausibility” pleading

standard for courts to evaluate the adequacy of allegations in federal court complaints. A

complaint must allege enough facts—as distinct from legal conclusions—that give rise to

plausible grounds for relief. See, e.g., Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 570 (2007). Notwithstanding the rule of liberal interpretation of a pro

se complaint, a pro se complaint may not survive dismissal if its factual allegations do not meet

the basic plausibility standard. See, e.g., Fowlkes v. Ironworkers Local 40, 790 F.3d 378, 387 (2d

Cir. 2015).

       Brown claims that his placement in segregation on administrative detention status in late

2017 violated his Eighth Amendment protection against cruel and unusual punishment and his

Fourteenth Amendment right to procedural due process. He may also be attempting to state a




                                                 5
claim for First Amendment retaliation. His factual allegations, however, fail to state a plausible

claim for relief under any of these constitutional provisions.

       Eighth Amendment conditions of confinement

       The Eighth Amendment to the U.S. Constitution protects against the infliction of cruel

and unusual punishment. U.S. Const. amend. VIII. “Confinement in a prison or in an isolation

cell is a form of punishment subject to scrutiny under Eighth Amendment standards.” Hutto v.

Finney, 437 U.S. 678, 685 (1978). But not all imprisonment is cruel and unusual. In order to

establish an Eighth Amendment violation, an inmate must show (1) a deprivation that is,

objectively, sufficiently serious that he was denied the minimal civilized measure of life’s

necessities; and (2) a sufficiently culpable state of mind on the part of the defendant official. See,

e.g., Gonzalez v. Hasty, 802 F.3d 212, 224 (2d Cir. 2015).

       Brown claims that his confinement in segregation violated his right against cruel and

unusual punishment. The mere fact of solitary confinement does not, in and of itself, violate the

Eighth Amendment. See Hutto, 437 U.S. at 686. Nor do the deprivation of contact visits or

personal property. See Green v. Santiago, 2017 WL 2312355, at *5 (D. Conn. 2017); Smith v.

Burge, 2006 WL 2805242, at *7-*8 (N.D.N.Y. 2006).

       Brown does allege, however, that he is severely mentally ill and that his confinement in

segregation exacerbated his mental illness. There is substantial authority to suggest that “the use

of solitary confinement may cause grave harm, especially to inmates to have mental illness.”

Tuttle v. Semple, 2018 WL 2088010, at *6 (D. Conn. 2018). In Tuttle, for example, I allowed a

prisoner’s Eighth Amendment claim arising from a combination of solitary confinement and

mental illness to proceed despite the likely applicability of qualified immunity in light of the

plaintiff’s pro se status and the fact he had spent about a year in solitary confinement. See ibid.;



                                                  6
see also Lexis v. Bellemare, 2019 WL 1596571, at *6-*7 (D. Conn. 2019) (allowing Eighth

Amendment mental health and solitary confinement claim to proceed from 108 days of solitary

confinement).

       Brown’s claim is different. He alleges that he spent approximately one month in

segregation—from mid-August to mid-September of 2017. See Doc. #1 at 4-6 (¶¶ 11, 15, 22), 14

(¶ 63), 39-42. Compare id. at 27 (grievance filed from restrictive housing on September 1, 2017),

with id. at 28 (grievance filed from Corrigan N-Block housing on September 28, 2017). This

time period is significantly shorter than the alleged periods of solitary confinement in Tuttle and

Lexis. Moreover, unlike the periods of confinement at issue in Tuttle and Lexis, Brown’s time in

segregation took place entirely prior to the Second Circuit’s opinion in Almighty Supreme Born

Allah v. Milling, 876 F.3d 48 (2d Cir. 2017). There, the court of appeals held that prior to its

opinion, there was not clearly established law as to “what restrictions could legitimately be

placed on a particular detainee” where, as here, prison officials find administrative detention

necessary because of an inmate’s particular risks to prison security, id. at 59 n.7. Because the

doctrine of qualified immunity allows government officers to only be sued for damages under

§ 1983 for conduct that is “clearly established” as unlawful at the time it is challenged, see Mara

v. Rilling, 921 F.3d 48, 68 (2d Cir. 2019), I conclude that qualified immunity squarely bars

Brown’s Eighth Amendment claim as to his confinement in segregation. Accordingly, Brown’s

Eighth Amendment claim is dismissed.

       Fourteenth Amendment due process

       The Fourteenth Amendment provides that a State shall not “deprive any person of life,

liberty, or property, without due process of law.” U.S. Const. amend. XIV, § 1. The “standard

analysis” for a claim of a violation of procedural due process “proceeds in two steps: We first



                                                  7
ask whether there exists a liberty or property interest of which a person has been deprived, and if

so we ask whether the procedures followed by the State were constitutionally sufficient.”

Swarthout v. Cooke, 562 U.S. 216, 219 (2011) (per curiam).

       In the prison context—involving prisoners whose liberty interests have already been

severely restricted because of their confinement—a prisoner plaintiff who complains of adverse

action without due process must show that the adverse action amounted to an “atypical and

significant hardship . . . in relation to the ordinary incidents of prison life.” Sandin v. Conner,

515 U.S. 472, 484 (1995). Thus, in Sandin, the Supreme Court concluded that a prisoner who

was subject to a disciplinary term of 30 days confinement in restrictive housing did not sustain

an atypical and significant hardship to constitute a deprivation of a liberty interest that would be

subject to protection under the Due Process Clause. Id. at 486. The Supreme Court noted as well

that disciplinary custody was not atypical because “disciplinary segregation, with insignificant

exceptions, mirrored those conditions imposed upon inmates in administrative segregation and

protective custody.” Ibid.

       Following Sandin, the Second Circuit has explained that the “factors relevant to

determining whether the plaintiff endured an atypical and significant hardship include the extent

to which the conditions of the disciplinary segregation differ from other routine prison conditions

and the duration of the disciplinary segregation imposed compared to discretionary

confinement.” Palmer v. Richards, 364 F.3d 60, 64 (2d Cir. 2004) (internal citations and

quotations omitted). The Second Circuit has further observed that “restrictive confinements of

less than 101 days do not generally raise a liberty interest warranting due process protection, and

thus require proof of conditions more onerous than usual.” Davis v. Barrett, 576 F.3d 129, 133

(2d Cir. 2009) (per curiam). The Davis court went on to note that “SHU [special housing unit]



                                                   8
confinements of fewer than 101 days could constitute atypical and significant hardships if the

conditions were more severe than the normal SHU conditions . . . or a more fully developed

record showed that even relatively brief confinements under normal SHU conditions were, in

fact, atypical.” Ibid. (internal quotations omitted).

       Brown’s roughly monthlong restrictive confinement falls well below the length of time

that ordinarily gives rise to a liberty interest for purposes of a due process claim. See Galarza v.

Erfe, 2019 WL 121784, at *5 (D. Conn. 2019) (48-day confinement too short to give rise to

liberty interest). And while Brown alleges that he did not have access to a clock or to phone

calls, and that he had to eat meals in his cell, he does not allege that any of the conditions of his

confinement were substantially atypical so as to give rise to a liberty interest. See ibid.

(collecting cases). Accordingly, I conclude that Brown has failed to state a plausible claim that

he was deprived of a liberty interest, and so will dismiss his due process claim.

       First Amendment retaliation

       Although he does not explicitly state that he is pursuing a claim for First Amendment

retaliation, Brown’s complaint may be read as attempting to state such a claim. See Doc. #1 at 6

(¶ 21) (“All that was done to the plaintiff here in this matter was a retaliatory act because of the

plaintiff’s numerous lawsuits against personel[l] at Corrigan C.C. for violating the plaintiff’s

constitutional rights.”). The basic requirements for a constitutional retaliation claim are that a

plaintiff engaged in speech or some other conduct protected under the Constitution and that the

defendant in turn took adverse action against the plaintiff because of the constitutionally

protected speech or activity. See Dolan v. Connolly, 794 F.3d 290, 294 (2d Cir. 2015). But courts

treat prisoner retaliation claims “with skepticism and particular care, because virtually any

adverse action taken against a prisoner by a prison official—even those otherwise not rising to



                                                   9
the level of a constitutional violation—can be characterized as a constitutionally proscribed

retaliatory act.” Dorsey v. Fisher, 468 F. App’x 25, 27 (2d Cir. 2012) (citation omitted).

Consequently, the Second Circuit has required that prisoner retaliation claims “be supported by

specific and detailed factual allegations, not stated in wholly conclusory terms.” Dolan, 794 F.3d

at 295 (internal quotations and citation omitted).

        Brown’s claim of retaliation is limited to the bare conclusory allegation of retaliation in a

single paragraph of his complaint. Unlike his remaining allegations that specifically address

which defendants undertook which actions, Brown’s allegation of retaliation does not specify

what other litigation Brown has pending, nor whether any defendants were aware of that

litigation. Because Brown’s allegations are “mere conclusory statements” that are simply

“consistent with” defendants’ liability, see Iqbal, 556 U.S. at 678, he does not state a plausible

First Amendment retaliation claim, and any such claim is therefore dismissed.

                                           CONCLUSION

        For the foregoing reasons, Brown’s complaint is DISMISSED without prejudice because

Brown has not alleged facts to plausibly show a violation of his constitutional rights. To the

extent that Brown complains of any violation of prison regulations and grievances, such

violations of internal prison policies does not mean that there has been a violation of the

Constitution. Brown may file a motion to reopen along with an amended complaint within 30

days by August 18, 2019 that cures the factual deficiencies identified in this ruling and alleges

facts sufficient to show that each defendant violated his constitutional rights. The Clerk of Court

shall close this case.

        It is so ordered.

        Dated at New Haven this 18th day of July 2019.



                                                 10
     /s/Jeffrey Alker Meyer
     Jeffrey Alker Meyer
     United States District Judge




11
